Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     
                        4 July 1781
                     
                  
                  I have received this moment your Excellency’s Letter. I will make a Stage here according to your orders with the first division which will be to morrow evening joined to the Second.  I will Expect your orders to move the whole the day after to morrow, as to My Self I will go to meet your Excellency, at the place where you Will appoint a Rendezvous, that we may preceed our troops to Philadelphia, for the preparations that are to be done there.  I have the honor to be your Excellency’s most obedient and humble Servant.
                  
                     le cte de rochambeau
                  
               